Citation Nr: 0928940	
Decision Date: 08/03/09    Archive Date: 08/07/09

DOCKET NO.  07-35 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1949 to October 
1952.  He died in May 2005 at the age of 74.  The appellant 
is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in  
Pittsburgh, Pennsylvania.

The appellant testified before the undersigned Acting 
Veterans Law Judge in May 2008.  A transcript of the hearing 
is of record.  Also, in July 2008, the Board remanded this 
case for further development and is now ready for 
disposition.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in May 2005.  According to the original 
Certificate of Death, the immediate cause of death was listed 
as cardiopulmonary failure, with lung cancer and coronary 
artery disease listed as conditions leading to the underlying 
cause of death.

2.  At the time of the Veteran's death, service connection 
was established for sinusitis (30%) and bronchiectasis (30%).

3.  The Veteran's service-connected sinusitis and 
bronchiectasis did not cause his death or contribute 
materially or substantially to the cause of death.

4.  The Veteran's death is unrelated to his military service.

5.  The cause of the Veteran's death was not the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; the cause of the Veteran's death was not the 
result of fault on the part of VA in diagnosing and treating 
the Veteran.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
Veteran's death have not been met.  38 U.S.C.A. §§ 1310, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.102, 3.159, 3.310, 3.312 (2008).

2.  Compensation under the provisions of 38 U.S.C.A. § 1151 
for the cause of the Veteran's death is not warranted.  38 
U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for the Cause of the Veteran's Death

In order to establish entitlement to service connection for 
the cause of a veteran's death, the evidence must show that 
disability incurred in or aggravated by active service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  A service-
connected disability is the principal cause of death when 
that disability, "singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto."  38 C.F.R. § 3.312(b).  
To be a contributory cause of death, the disability must have 
"contributed substantially or materially" to death, 
"combined to cause death," or "aided or lent assistance to 
the production of death."  38 C.F.R. § 3.312(c).

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board will first consider whether the Veteran's service-
connected disabilities caused or contributed substantially or 
materially to his death.  At the time of his death, service 
connection was established for sinusitis, rated as 30 percent 
disabling, and bronchiectasis, rated as 30 percent disabling

The appellant contends that the Veteran's death, and the 
respiratory difficulties he encountered in particular, were 
related to service-connected disabilities.  However, cause of 
death is not the type of medical issue that a lay person can 
provide competent evidence on questions of etiology or 
diagnosis.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  
Such competent evidence has been provided by the medical 
personnel who have treated and examined the Veteran and by 
medical treatment records that have been obtained and 
associated with the claims file.  

In this case, the competent evidence of record weighs against 
the appellant's contentions.  The Certificate of Death 
assessed the immediate cause causes of death as 
cardiopulmonary failure and listed lung cancer and coronary 
artery disease as other conditions that led to the immediate 
cause of death   Of importance, the Certificate of Death made 
no mention of any factors relating the Veteran's death, or 
any of his respiratory problems in conjunction therewith, to 
his service-connected sinusitis or bronchiectasis.

Moreover, although the Veteran was originally hospitalized in 
May 2005 for shortness of breath, portable chest X-rays 
confirmed a right upper lung collapse, and pathology report 
findings indicated that the right pleural fluid was 
suspicious for malignancy.  Specifically, the pathology 
report indicated "papillary clusters of highly atypical 
cells, suspicious for carcinoma," and a subsequent 
bronchoscopy revealed a diagnosis of metastatic small cell 
carcinoma of the right lung.  

Significantly, the Veteran's medical discharge report did not 
suggest the involvement of sinusitis or bronchiectasis.  
Rather, the final diagnoses noted in the discharge summary 
included new-onset atrial fibrillation, recurrent small 
cancer of the lung, hypertension, malignant right pleural 
effusion, diabetes mellitus, status post coronary bypass 
surgery, and possible reactivation of pulmonary tuberculosis.

The Board also notes that a VA opinion was provided in 
December 2008 regarding the cause of the Veteran's death.  Of 
significance, the VA examiner opined "with a high degree of 
medical certainty" that the Veteran's service-connected 
disorders of sinusitis and bronchiectasis did not cause his 
death.  In support of this determination, the VA examiner 
explained that a literature review did not yield convincing 
evidence of an established link between bronchiectasis and 
lung cancer and that his chronic sinusitis was "clearly not 
contributory."  Accordingly, the Board finds that the 
evidence simply does not indicate that his service-connected 
disabilities caused or contributed to his death or the 
cardiopulmonary failure identified on the Certificate of 
Death.

Likewise, the evidence fails to indicate that either of his 
service-connected disabilities of sinusitis or bronchiectasis 
caused his underlying lung cancer or coronary artery disease.  
To the contrary, a private opinion provided in May 2007 
expressly determined that his lung cancer was not related to, 
either secondary to or aggravated by, either of his service-
connected disabilities.  Instead, the private physician found 
that his lung cancer was secondary to smoking.  As the 
competent evidence of record fails to show a link between his 
sinusitis or bronchiectasis and his noted cardiorespiratory 
failure, lung cancer, or coronary artery disease, the Board 
finds that his service-connected disabilities did not cause 
or materially or substantially contribute to the cause of his 
death.

Next, the Board will consider the question of whether the 
Veteran's death was otherwise related to his military 
service.  As stated above, the Certificate of Death listed 
the immediate cause of death as cardiopulmonary failure and 
listed lung cancer and coronary artery disease as other 
conditions that led to the immediate cause of death.   

A review of the relevant clinical evidence of record, 
including the service treatment records, does not reveal any 
evidence which would lead to a conclusion that any of these 
disabilities are related to service.  Service treatment 
records reveal no complaints, symptomatology, or findings of 
cardiopulmonary failure, lung cancer, or coronary artery 
disease.  In fact, a service separation examination conducted 
in October 1952 indicated "normal" findings if the heart, 
vascular system, lungs, and chest.  Moreover, a chest X-ray 
conducted at that time was negative for abnormalities.  
Accordingly, the Board finds that the evidence fails to 
demonstrate that the Veteran incurred or developed 
cardiopulmonary failure, lung cancer, or coronary artery 
disease in service.

Additionally, the post-service medical records show no 
complaints or treatment related to cardiopulmonary failure, 
lung cancer, or coronary artery disease, or for any symptoms 
attributed thereto, for many years after service.  

With regard to the Veteran's diagnosis of lung cancer, the 
Board notes that the Veteran was first diagnosed and treated 
with lung cancer in 1982, approximately 30 years after 
discharge, and the medical evidence demonstrates that this 
cancer was successfully treated by radiation therapy.  
According to May 2007 letter by the Veteran's private 
physician, the lung cancer that ultimately contributed to his 
demise was a new onset of small cell carcinoma, diagnosed in 
May 2004, more than fifty years following his discharge from 
service.  

With regard to his diagnosis of coronary artery disease, the 
post-service treatment records indicate that he underwent a 
coronary bypass procedure in July 2000 for sub-endo 
myocardial infarction with unstable angina and coronary 
artery disease.  Importantly, treatment records from July 
2000 reflected no prior history of cardiovascular disease.  

The Board emphasizes the multi-year gap between discharge 
from active duty service and the diagnoses for each of these 
disorders.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of 
absence of medical complaints for condition can be considered 
as a factor in resolving claim); see also Mense v. Derwinski, 
1 Vet. App. 354, 356 (1991) (affirming Board's denial of 
service connection where veteran failed to account for 
lengthy time period between service and initial symptoms of 
disability).  Given the absence of diagnosis and treatment 
for cardiopulmonary failure, lung cancer, or coronary artery 
disease for many years after service, the evidence does not 
support a finding that any of these disorders were related to 
active duty based on continuity of symptomatology.  

The Board acknowledges the appellant's statements asserting 
that the Veteran's death, to the extent that it may have been 
hastened by tuberculosis, is directly attributable to 
service.  Specifically, she explained the Veteran was treated 
for pneumonia in service and placed within a close proximity 
to other patients with tuberculosis and my have contracted 
this disease in service.  

While the Board acknowledges that the appellant is competent 
to report symptoms as they come to her through her senses, 
tuberculosis is not the type of disorder that a lay person 
can provide competent evidence on questions of etiology or 
diagnosis.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  
Such competent evidence has been provided by the medical 
personnel who have examined and treated the Veteran and by 
service records obtained and associated with the claims file.  
Here, the Board attaches greater probative weight to the 
clinical findings than to her statements.  See Cartright, 2 
Vet. App. at 25.  

In this case, service treatment records do not reflect 
exposure to tuberculosis in service.  The Board acknowledges 
that the Veteran was treated and hospitalized for pneumonia 
in July 1947.  However, a tuberculosis culture taken in May 
1952 was "negative" for acid fast bacilli.  Moreover, X-ray 
findings taken at the time of the Veteran's separation from 
service on October 1972 showed no abnormalities.  
Accordingly, the Board finds that the evidence does not 
suggest that the Veteran incurred tuberculosis in service.

In addition, the competent evidence of record fails to relate 
the Veteran's tuberculosis to service or as a significant 
cause of his death.  According to a December 2008 VA medical 
opinion, the VA examiner explained that X-ray evidence of 
"old healed" granulomatous disease is a very common 
condition and merely indicates that the Veteran was exposed 
to tuberculosis "at some point" in his life.  Further, the 
VA examiner specifically determined that, because of the 
rapidity of his illness, tuberculosis would not explain the 
Veteran's acute downhill course and that "[i]t would be 
unlikely that the patient's mycobacterial growth found in the 
ICU contributed in any significant way to the patient's rapid 
deterioration and death."  

In conclusion, the Board finds that equipoise is not shown, 
and the benefit of the doubt rule does not apply.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).  As the weight of the evidence is 
against the appellant's claim for service connection for the 
cause of the Veteran's death, the Board is unable to grant 
the benefits sought.  

38 U.S.C.A. § 1151 Claim

Dependency and Indemnity Compensation (DIC) may be awarded 
for a qualifying death of a veteran under the provisions of 
38 U.S.C.A. § 1151.  To establish causation, the evidence 
must show that the hospital care, medical or surgical 
treatment, or examination resulted in the veteran's 
additional disability or death.

To establish that carelessness, negligence, lack of proper 
skill, error in judgment or similar instances of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care, medical or surgical treatment, or examination 
caused the veteran's additional disability or death; and (i) 
VA failed to exercise the degree of care that would be expect 
of a reasonable health care provider; or (ii) VA furnished 
the hospital care, medical or surgical treatment, or 
examination without the veteran's or, in appropriate cases, 
the veteran's representative's informed consent.  38 C.F.R. § 
3.361.

In the alternative, it may be shown that the proximate cause 
of a veteran's additional disability or death was an event 
not reasonably foreseeable.  The event need not be completely 
unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided.  38 C.F.R. § 
3.361(c), (d)(1), (d)(2).

Merely showing that a veteran received care, treatment, or 
examination and that the veteran has an additional disability 
or died does not establish cause.  Hospital care, medical or 
surgical treatment, or examination cannot cause the 
continuance or natural progress of a disease or injury for 
which the care, treatment, or examination was furnished 
unless VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress.  The proximate cause of disability or death 
is the action or event that directly caused the disability or 
death, as distinguished from a remote contributing cause.  38 
C.F.R. § 3.361(d).

In this case, the appellant contends that the VA Medical 
Center (VAMC) failed to diagnose the Veteran's second bout 
lung cancer, which contributed to his death in May 2005, in a 
timely manner.  Additionally, she alleges that the VAMC was 
negligent in failing to diagnose tuberculosis, which was 
first identified by a private hospital in March 2005 when the 
disease was reactivated immediately proceeding his death.  

Upon careful consideration of the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the appellant's claim for compensation as permitted under the 
provisions of 38 U.S.C.A. § 1151 and 38 C.F.R. § 3.361.

The evidence establishes that the Veteran was receiving 
outpatient cancer treatment at VA when, after complaints of 
shortness of breath, he was brought to a private facility for 
emergency hospitalization.  He was still receiving care at 
the private facility at the time of his death.

The Board observes that the appellant, through statements and 
hearing testimony, has repeatedly expressed her personal 
belief that VA failed to diagnose the Veteran's lung cancer 
and tuberculosis and that his death was hastened by these 
failures.   However, lung cancer and tuberculosis are not the 
type of disorders that a lay person can provide competent 
evidence on questions of etiology or diagnosis.  See Robinson 
v. Shinseki, 557 F.3d 1355 (2009).  Accordingly, the 
appellant, as a lay person, is not qualified to offer an 
opinion on the etiology and diagnosis of these disorders or 
whether they resulted in the cause of the Veteran's death. 
 
In response to the appellant's contentions that the Veteran's 
alleged history of exposure to tuberculosis and history of a 
1982 diagnosis of lung cancer, in remission, required more 
diligent monitoring, the Board finds that competent medical 
evidence of record simply does not support her assertions.  

A December 2008 VA medical opinion prepared by a physician 
after a review of the claims file concluded that the care 
received by the Veteran at the VAMC was appropriate.  
Specifically, the VA physician determined that the Veteran 
had numerous X-ray studies in the time period in question.  
It was also noted that computed tomographies (CTs) of his 
thorax were performed multiple times from 2003, prior to his 
initial diagnosis of small cell lung cancer in 2004, through 
2005.  The VA physician expressly opined that the CT scans 
and X-rays taken by VA was "the standard protocol for 
monitoring someone with previous lung cancer and tuberculosis 
exposure" and that these studies "more than adequately 
monitored the patient's cancer and tuberculosis status."

Further, the physician implied that the Veteran's death could 
not be attributed to carelessness, negligence, lack of proper 
skill, error in judgment or similar instance of fault on the 
part of VA.  In this regard, the VA examiner noted that there 
was no evidence of any improper care or negligent management 
on part of the VAMC.  To the contrary, the physician 
determined that the Veteran, "with his very serious ad 
complicated health problems[,] including small cell lung 
cancer, received very proficient and skilled medical care."  

The competent, probative evidence of record demonstrates that 
there was no failure to timely or properly diagnose the 
Veteran's lung cancer or tuberculosis.  Further, the evidence 
does not show carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA in furnishing medical treatment.  It also does not show 
that a physician exercising the degree of skill and care 
ordinarily required of the medical profession reasonably 
should have diagnosed the condition and rendered treatment 
earlier.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine is not for application.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
Because the causation, fault, and foreseeability elements 
have not been established, the claim for entitlement to the 
cause of the Veteran's death under 38 U.S.C.A. 
§ 1151 must be denied.  Loving v. Nicholson, 19 Vet. App. 96 
(2005).

Veterans Claims Assistance Act

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, to include a claim for service 
connection for the cause of the Veteran's death, 38 U.S.C.A. 
§ 5103(a) notice must include (1) a statement of the 
conditions, if any, for which a veteran was service connected 
at the time of his or her death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).  

While there are particularized notice obligations with 
respect to a claim for DIC benefits, there is no preliminary 
obligation on the part of VA to conduct a predecisional 
adjudication of the claim prior to providing § 5103(a)-
compliant notice.  

In this case, the notice letter provided to the appellant in 
August 2008 included the criteria for establishing a DIC 
claim.  The letter provided a statement of the conditions for 
which the Veteran was service connected at the time of his 
death (sinusitis and bronchiectasis), an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition, as well as 
an explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Therefore, the Board finds that the requirements 
of Hupp have been met.     

With respect to the Dingess requirements, in June 2007, the 
RO provided the appellant with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issues on appeal.  

With regard to the appellant's claim for benefits under the 
provisions of 38 U.S.C.A. § 1151, the VCAA letters sent to 
the Veteran did not adequately address the requirements for 
establishing a claim for the cause of the Veteran's death 
under 38 U.S.C.A. § 1151, creating a presumption of 
prejudice.  Nonetheless, such presumption has been overcome 
for the reasons discussed below.   

In this case, the appellant was provided with additional 
correspondence regarding what was needed to support her 
claim.  Specifically, the June 2009 statement of the case 
informed her of the specific rating criteria used for the 
evaluation of her claim.  The SOC advised her of the 
requirements of 38 C.F.R. § 3.361 and 38 U.S.C.A. § 1151, 
pertaining to entitlement to benefits for an additional 
disability or death due to VA care.   Therefore, the 
appellant can be expected to understand what was needed to 
support her claim, especially when considering that she had 
the benefit of representation during this time.  

Moreover, and of particular significance in the present 
appeal is the fact that the appellant demonstrated actual 
knowledge of what was needed to support her claim as 
reflected in her statements, testimony, and correspondence.  
Specifically, in a September statement, she explained that 
the VAMC "was negligent" failing to notify her husband that 
he had a recurrence of his lung cancer.  Additionally, in her 
May 2008 hearing testimony, she indicated that if X-rays had 
been done and the Veteran's lung cancer had been detected 
earlier, "he might be alive today."  Hearing Transcript at 
2.  She also stated in a September 2008 statement that the 
VAMC failed to diagnose his advance cancer and tuberculosis 
and that it was not until he sought treatment at a private 
facility that these diseases were identified. These 
statements demonstrate her actual knowledge in understanding 
of the information necessary to support her claim for 
benefits under 38 U.S.C.A. § 1151.  

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication, and the presumption 
of prejudice is accordingly rebutted.  Therefore, the Board 
finds that no further development is required regarding the 
duty to notify.

Next, VA has a duty to assist a claimant in the development 
of the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained VA treatment records and service 
treatment records.  Additionally, the appellant has submitted 
private treatment records, medical research, and statements 
on her behalf.  Moreover, she was provided an opportunity to 
set forth her contentions during the hearing before the 
undersigned Acting Veterans Law Judge in May 2008.  

Next, specific medical opinions pertinent to the issues on 
appeal were obtained in December 2008.  Further, the Board 
finds that the VA opinion was adequate for rating purposes.  
In this regard, there is no indication that the VA examiner 
was not fully aware of the Veteran's pertinent medical 
history or that the examiner misstated any relevant fact.  
Therefore, the Board finds that the available records and 
medical evidence have been obtained in order to make adequate 
determinations as to these claims.  

Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for the cause of the Veteran's death is 
denied.

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for the cause of the Veteran's death is 
denied.  



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


